Citation Nr: 1135477	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for right ankle disability, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) on an extra-schedular basis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from September 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In November 2009, the Board remanded this matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The November 2009 remand determined that the Veteran raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU).  The Board remanded the TDIU claim for adjudication by the RO.  The issues on appeal have been styled to include the claim for a TDIU.  


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating for limitation of motion of the ankle; there is no evidence of ankylosis of the ankle. 

2.  Service connection is currently in effect for postoperative arthrotomy, right ankle, rated as 20 percent disabling.  

3.  The evidence does not establish that the service-connected right ankle disability causes marked interference with employment, requires frequent periods of hospitalization, or presents an exceptional or unusual disability picture, and the symptoms and severity of the service-connected right ankle disability are reasonably described and contemplated in the diagnostic criteria. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent rating for a right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a, Diagnostic Code 5271 (2010).

2.  The criteria for a total rating based on individual unemployability on an extraschedular basis for the service-connected right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim, (2) VA will seek to provide, and (3) the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In this case, VA provided the Veteran with notice of the evidence required to substantiate his increased rating claim in letters dated in January 2006 and July 2008.  The July 2008 letter provided notice concerning the initial disability rating and effective date to be assigned.  The claim was readjudicated in August 2008 and May 2011 supplemental statements of the case, thereby curing any deficiency in the timing of notice in this case.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claims.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has had several VA examinations.

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Analysis of Claims

A.  Right ankle

The Veteran contends that the currently assigned 20 percent rating does not accurately reflect the severity of his right ankle disability.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Although the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board, however, will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Veteran's ankle disability has been evaluated under Diagnostic Code 5271, which pertains to limited motion of the ankle.  Diagnostic Code 5271 provides for a 10 percent rating for moderate limitation of the motion and a maximum 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  Higher evaluations are warranted under Diagnostic Code 5270 when ankylosis is shown.

The Board notes that the normal range of dorsiflexion is from 0 to 20 degrees and normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Private treatment records dated in 2005 from Daniel K. Davis, M.D., reflect that the Veteran reported fairly constant pain in the ankle progressing over the past 10-12 months.  He described a constant ache over the lateral and medial aspect of the ankle.  The pain was exacerbated with weightbearing and prolonged ambulation.  An assessment of arthritis of the ankle was noted.  It was noted that the Veteran opted for a cortisone injection.

In a statement dated in February 2006, Dominic Muzsnai, M.D., indicated that the Veteran was seen in June 2005 complaining of pain in the right ankle, made worse by walking on uneven ground.  When seen in January 2006, the Veteran reported that his pain was severe enough to miss two days from work.  Vicodin was prescribed for ankle pain.  

A February 2006 statement from the Veteran's supervisor indicated that the Veteran's right ankle and leg problem negatively affected his ability to move around the workplace.  She indicated that the Veteran missed many days of work.  

At a March 2006 VA examination, the Veteran reported that he twisted his ankle during service in 1973.   He developed pain which became progressively worse due to repeated injuries.  Upon physical examination, the ankle joint showed signs of tenderness and guarding of movement.  The Veteran had dorsiflexion to 10 degrees with pain noted at 10 degrees and plantar flexion to 20 degrees with pain at 20 degrees.  The examiner noted that the joint function was additionally limited by pain after repetitive use, and pain had the major functional impact.  The joint function on the right was not additionally limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  

In a statement dated in May 2007, the Veteran indicated that, he had "good days" when the right ankle had swelling and moderate throbbing pain when the right foot and ankle were elevated.  He indicated that, when the ankle was lowered, as when sitting at his desk or sitting in a chair, the ankle swelling and pain increase.  He also indicated that he wore an ankle brace given to him by his orthopedic surgeon.     

The Veteran had a VA examination in November 2010.  Dorsiflexion of the ankle was to 15 degrees, and plantar flexion was to 20 degrees.  The examiner noted objective evidence of pain on active motion and pain on motion after three repetitions of range of motion.  There was no additional limitation of motion after repetitive motion. 

With regard to occupational impacts, the examiner noted that the Veteran had been retired from his position as a federal law enforcement officer since February 2006.  The specific medical causes of his retirement were depression and a right ankle condition. 

The above evidence demonstrates that the Veteran's right ankle disability is manifested by dorsiflexion of the ankle no worse than 10 degrees and plantar flexion of no worse than 20 degrees.  The Veteran is in receipt of the maximum rating available under Diagnostic Code 5271 for limited motion of the ankle.  The criteria governing ankle disabilities provide that a rating in excess of 20 percent is only assignable for ankylosis of the ankle.  The record does not contain any evidence of ankylosis.  In addition, although there is evidence of functional loss, the evidence does not show that the functional loss more nearly approximates ankylosis.  Accordingly, the Board concludes that a rating in excess of 20 percent is not assignable under Diagnostic Code 5270.

B.   TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis, included by not limited to employment such as a family business or sheltered workshop.  When earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.

Service connection is currently in effect for a right ankle disability, rated as 20 percent disabling.  Thus, the percentage standards set forth in § 4.16 are not met.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determined whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  The Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Director, Compensation and Pension Service.  Id.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

In November 2009, based upon the Veteran's contentions regarding his employability, the Board determined that this matter should be referred to the Director of Compensation and Pension for consideration of an extraschedular evaluation.  The Director of Compensation and Pension reviewed the claims file and provided an opinion in May 2011.  The Compensation and Pension examiner noted that entitlement to an evaluation in excess of the currently assigned 20 percent for an ankle disability requires evidence of ankylosis.  The examiner found that the evidence does not reveal ankylosis of the right ankle.  The evidence did not show any surgical procedures since the late 1970's.  There were no recent hospitalizations for the right ankle condition.  The examiner found that the Veteran's current condition does not qualify as loss of use of the right lower extremity.  The examiner found that none of the available evidence supports an evaluation in excess of the 20 percent schedular evaluation assigned for the right ankle.  The Compensation and Pension examiner concluded that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular schedular criteria impractical.   

The examiner noted that the evidence does not demonstrate that the Veteran's service-connected condition prevents him from performing all types of work.  The examiner found that marked interference with past employment is not shown.  It was noted that the evidence demonstrates that the Veteran continued to work until February 2006.  Evidence from SSA showed that the Veteran was found entitled to disability benefits due to both his lower extremity disability and his psychiatric disorder.  The examiner noted that medical evidence demonstrates that the right ankle disability does cause moderate functional impairment; however, it is not the sole cause of his inability to obtain and maintain gainful employment.  The examiner concluded that entitlement to individual unemployability benefits on an extraschedular basis is not established.   

In Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009), the Court noted that, if the Director of the Compensation and Pension Service determines that an extra-schedular rating is not warranted, such determination is reviewable by the Board.  In the present case, the Board has reviewed the May 2011 decision by the Director as to whether an extraschedular rating is warranted.  The Board concurs with the May 2011 opinion from the Director that an extraschedular rating is not warranted for the Veteran's right ankle disability. 

Based upon the foregoing, the Board finds that it has not been shown that the Veteran's right ankle disability, alone, precludes him from securing or maintaining gainful employment.  Accordingly, the Board concludes that there is a preponderance of the evidence against the Veteran's claim for a TDIU.  In reaching this determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, s there is a preponderance of the evidence against the claim, and it must be denied.


ORDER

Entitlement to a rating in excess of 20 percent for a right ankle disability is denied.

Entitlement to a total disability rating based upon individual unemployability (TDIU) is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


